Title: To Thomas Jefferson from François Cointeraux, 2 September 1789
From: Cointeraux, François
To: Jefferson, Thomas



Monseigneur
à Paris ce 2 7bre. 1789.

On vient de faire connoitre à l’assemblée nationale combien il seroit important d’employer mes méthodes de bâtir. La gazette de france, le journal de Paris, les affiches des provinces en ont aussi fait mention. Messieurs les Ambassadeurs des cours etrangères songent aussi à introduire dans leurs pays mes nouvelles constructions solides, Economiques, salubres et incombustibles.
J’aurai l’honneur d’observer encore à Son Excellence que les habitants de l’île St. Domingue ouvrent une souscription en ma faveur. Je désirerois donner aussi aux habitants des Etats unis de l’amerique les mêmes renseignements, lesquels leur épargneroient toutes les pertes et toutes les fautes qu’on a fait en Europe pour les logements personnels, granges, Ecuries, étables et autres constructions relatives à l’agriculture, fabriques et manufactures.
Par les connoissances que j’ai acquises par plus de trente ans d’expérience, appuiées par le prix qui m’a été decerné pour la  question contre les incendies, je me crois capable de servir utilement cette vaste contrée d’autant qu’ayant encore beaucoup de terreins à défricher, à dessécher et à bâtir, elle pourra se servir de mes découvertes qui tendent à faire les habitations avec une célérité et une economie etonnantes, soit sur les plus hautes montagnes, soit dans les vallées profondes, soit dans les lieux marécageux, Enfin en plaine et partout.
Je prie Monsieur Jefferson, avant son départ, de venir voir la cloture en terre que je fais construire dans l’emplacement où etoit le Colisée et qui est près de son hôtel; il verra aussi une maison commencée de la même nature, mais que les circonstances m’ont obligé d’abandonner. Convaincue par les yeux, Son Excellence pourra m’annoncer au congrès de L’amérique; alors jaurai l’honneur de lui envoyer en manuscrit un traité complet qui pourra servir ses compatriotes. Si j’ai le bonheur d’etre ecouté et de persuader, Je me fais fort de porter dans l’amérique Septentrionale des moyens simples, capables de servir un Etat.
Fait à Paris ce 2 7bre. 1789. par le très humble et le plus respectueux Serviteur

Cointerauxarchitecte de Lyon


Nota. Lorsqu’on jette les yeux sur les constructions si inflammables de l’Europe, on voit que les villages et les bourgs n’ont été construits que par l’ignorance, l’usage, les préjugés. L’amérique Septentrionale doit abandonner ces mauvaises routines. Il y a même des ressources pour bâtir contre les tremblements de terre.

